COURT OF APPEALS
                                  EIGHTH DISTRICT OF TEXAS
                                       EL PASO, TEXAS
                                              §

  YAN QIU ZHAO,                                    §               No. 08-19-00311-CR

                        Appellant,                 §                  Appeal from the

  v.                                               §                   County Court

  THE STATE OF TEXAS,                              §            of Andrews County, Texas

                         State.                    §                  (TC# 19-0144)

                                              §
                                            ORDER

        The reporter’s record was due to be filed on February 10, 2020, and none has been filed.
Debra Guthrie, Court Reporter for County Court of Andrews County, advised the Court on
February 10, 2020 and February 27, 2020 that she has not received arrangements for the reporter’s
record.

        Therefore, it is ORDERED that the trial court conduct a hearing to determine whether
Appellant wishes to continue the appeal, whether Appellant has been deprived of a reporter’s
record, and whether Appellant is entitled to appointment of new counsel or has been deprived of
effective assistance of counsel. The trial court shall forward its findings to the County Clerk of
Andrews County, Texas, on or before March 18, 2020. The County Clerk shall prepare and
forward a supplemental clerk’s record containing the trial court’s findings and forward the same
to this Court on or before March 28, 2020. Further, the trial court’s reporter shall prepare, certify,
and file the record of the trial court proceedings with this Court on or before March 28, 2020.

       IT IS SO ORDERED this 27th day of February, 2020.

                                                       PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.